— In an action, inter alia, to recover damages for medical malpractice, etc., *632the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County (Lebowitz, J.), entered January 29, 2004, as, upon a jury verdict, is in favor of the defendants Dennis Sungho Chi and Memorial Sloan Kettering Cancer Center and against them, dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
In reviewing the record to ascertain whether a verdict was based on a fair interpretation of the evidence, great deference must be given to the fact-finding function of the jury, as it was in the foremost position to assess witness credibility (see Kallon v Lamaute, 11 AD3d 587 [2004], Iv denied 4 NY3d 702 [2004]; Bobek v Crystal, 291 AD2d 521 [2002]). The jury verdict that the defendants Dennis Sungho Chi and Memorial Sloan Kettering Cancer Center did not depart from good and accepted medical practice in the review and diagnosis of the plaintiff Linda Moccia, and the subsequent performance of a total abdominal hysterectomy, was based on a fair interpretation of the credible evidence and should not be disturbed (see Stanley v Locke, 1 AD3d 428 [2003]; Nicastro v Park, 113 AD2d 129 [1985]).
The plaintiffs’ remaining contentions are without merit. Prudenti, EJ., Adams, Rivera and Fisher, JJ., concur.